Name: 2012/602/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European GNSS Agency for the financial year 2010
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/298 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European GNSS Agency for the financial year 2010 (2012/602/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European GNSS Agency for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European GNSS Agency for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU) No 912/2010 of the European Parliament and of the Council of 22 September 2010 setting up the European GNSS Agency (3), and in particular Article 14 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0127/2012), 1. Grants the Executive Director of the European GNSS Agency discharge in respect of the implementation of the Agencys budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European GNSS Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 112. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 276, 20.10.2010, p. 11. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER THE PAST YEARS European GNSS Agency 2006 2007 2008 2009 Budgetary and financial management  Weaknesses in the operation of the management and control systems: in 12 cases, the initiating official for the transaction did not have the delegated authority and the appropriate financial circuit was not followed  Uncertainties with regard to Galileo and EGNOS project assets  Weaknesses in the management of the budget: absence of a clear link between the Authoritys work programme and the budget, transfers neither adequately justified nor documented, repeated late booking of recovery orders in the budgetary accounts and inconsistent presentation of the budgets implementation  Even with a de facto 50 % budget reduction, the consumption level of commitment and payment appropriations for operational activities was low: 63 % for commitments an 51 % for payments  Regrets that the Court of Auditors nuanced its statement of assurance on the reliability of the annual accounts for the financial year 2007 and on the legality and regularity of the underlying transactions  Uncertainties with regard to Galileo and EGNOS project assets  Weaknesses in the management of the budget: No proper amending budget was established  Regrets that the Court of Auditors nuanced its statement of assurance on the reliability of the annual accounts for the financial year 2008 and on the legality and regularity of the underlying transactions  Uncertainties with regard to Galileo and EGNOS project assets  The exclusion criteria for the framework programme 7 were not published and checked and the Authority did not systematically evidence that it had verified that the small and medium enterprises criteria for the potential beneficiaries participating in one of the topics were not met  The final budget published by the Authority on 31 March 2010 did not reflect the final budget for 2009 approved by the Administrative Board and did not include its revenue, urges the Authority therefore to remedy the situation and inform the discharge authority of the change Human resources n.a. n.a. n.a.  Deficiencies in staff selection procedures  The need to remedy deficiencies which infringe the principle of equal treatment in the application of the eligibility criteria in recruitment procedures open to both internal and external candidates Internal audit n.a. n.a. Calls on the Agency to fulfil the last two recommendations made by the Internal Audit Service in 2007: i.e. sensitive posts and job description Acknowledges two remaining important IAS recommendations yet to be implemented relate to sensitive posts and job descriptions